DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10728876.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely broadens the scope of claim 1 of US Patent 10728876 as below.
Instant Application
US Patent 10728876
1. A method, comprising: 

sending, by a serving node, instruction information to an anchor node, wherein the instruction information indicates to establish a first interface between the serving node and the anchor node; and 

in response to receiving the instruction information, sending, by the anchor node, response information to the serving node; and 

wherein the first interface comprises a control plane interface between the serving node and the anchor node, and the control plane interface is configured to transmit a radio resource control message of a terminal, and 


wherein the radio resource control message carried in a signaling radio bearer 1 (SRB1) of the terminal is served by the anchor node, and the radio resource control message carried in a signaling radio bearer 0 (SRB0) of the terminal is served by the serving node.

sending, by a serving node, instruction
information to an anchor node, wherein the first instruction information instructs to establish a first interface between the 
serving node and the anchor node;  and 

receiving, by the serving node, response 
information from the anchor node in response to the first instruction 
information 

wherein the first interface comprises a control plane interface between the serving node and the anchor node, wherein the control plane interface is configured to transmit a radio resource control (RRC) message of a user terminal, and 

wherein the RRC message carried in a signaling radio bearer 1 (SRB1) of the user terminal is served by the anchor node, and the RRC message 
carried in a signaling radio bearer 0 (SRB0) of the user terminal is served by 
the serving node.


Reasons for Allowance
Claims 1-16 are allowable over prior art upon a timely filed terminal disclaimer.
The following is an examiner’s statement of reasons for allowance:  Velev et al. (US 20140016614) discloses Fig. 5 and [0026] [0026] SRB0 is used for RRC messages which use the CCCH; SRB1 is for RRC messages using the DCCH; SRB2 is for the (lower-priority) RRC messages using the DCCH which only include NAS dedicated information. However, Velev does not teach wherein the radio resource control message carried in a signaling radio bearer 1 (SRB1) of the terminal is served by the anchor node, and the radio resource control message carried in a signaling radio bearer 0 (SRB0) of the terminal is served by the serving node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467